Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-7 were previously pending and subject to the non-final office action mailed February 18th, 2021. In the Response, submitted May 18th, 2021, claims 1-7 were amended and no new matter was added. Therefore, claims 1-7 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 18th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 112(f) Remarks
	Applicant’s remarks filed on page 5 of the Response concerning the claim interpretations under 35 U.S.C. § 112 (f) have been full considered. In view of the amendments, claim 1 is no longer subject to the claim interpretations under 35 U.S.C. § 112(f).

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 5-10 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-7 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 12 of this final office action. 
	On page 6 of the Response, the Applicant argues “the Office Action states that the recitations allegedly correspond to certain methods of organizing human activity […] without any supporting position or specificity as to why the recited limitation is interpreted as ‘concepts of commercial interactions’ or ‘mental processes’ or even ‘managing personal behavior or interactions between people’ […] Applicant respectfully disagrees and submits that the Office Action effectively excises significant claim limitations and improperly generalizes the claims to reach this conclusion”. The Examiner submits that on pages 6-8 of the non final office action, mailed 02/18/2021, the Examiner addresses each claim limitation individually to distinguish the abstract ideas recited in each limitation and cites to MPEP 2106.04 (a)(2)(II) and MPEP 2106.04 (a)(2)(III) as support for identifying a claim limitation as either a certain method of organizing human activity or a mental process. As discussed on pages 6-8 of the non final mailed 2/18/2021 and pages 13-14 in this Final Office Action, the claim limitations directed towards setting a utilization fee for sharing an electric vehicle, setting a vehicle change location to a second electric vehicle, and setting a utilization fee differently in two different cases recite certain methods of organizing human activity; in particular, these limitations recite concepts of commercial interactions. As recited in MPEP 2106.04 (a)(2)(II),“"Commercial interactions" […] include agreements in the form of […]sales activities or behaviors, and business relations”. Thus, the limitations directed towards facilitating a vehicle exchange and setting utilization fees based on whether a vehicle was exchanged are found to recite concepts of commercial interactions in the form of sales activities and business relations. Further, the limitations directed towards setting a vehicle change location for changing a first electric vehicle to a second electric vehicle are found to recite concepts of managing personal behavior. As recited in MPEP 2106.04 (a)(2)(II), “managing personal behavior or relationships or interactions between people" include social activities […] and following rules or instructions”. Thus, the limitation directed towards setting a vehicle change location where two drivers are to perform a vehicle exchange recites concepts of managing personal behavior in the form of social activities and following instructions. Accordingly, 

	On page 6 of the Response, the Applicant submits the following:

	“The Office Action has not viewed the claim as a whole and has not taken into consideration that, as recited for example in claim 1, a processor configured to set a vehicle change location […] the processor is further configured to generate and display for selection of at least one plan from a plurality of plans associated with a vehicle change station based on the state of charge […] In this manner, the claims are directed to systems and methods that solve a specific technical problem resulting in a technical improvement for enhancing efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value,  and avoiding deterioration of the power storage device”. 

	The Examiner respectfully disagrees that the amended features of claim 1 solve a technical problem that reflects a technical improvement to a technology that would integrate the abstract idea into a practical application. Amended claims 1-7 are directed towards setting a location for a vehicle exchange based on a departure/destination location and state of charge of a vehicle, generating/displaying a list of plans associated with vehicle change stations based on the state of charge, setting a utilization fee for sharing an electric vehicle based on whether a vehicle exchange occurred, and setting a utilization fee based on the power storage amount in a power storage device mounted in the vehicle. As disclosed in the Applicant’s Specification, “the user is encouraged to return the drop-off vehicle with a power storage amount higher than the reference value remaining therein. This reduces the time required to charge the drop-off vehicle 
	 Further, the Examiner notes that “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement […] if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (see page 12, October 2019 Update). Accordingly, the Examiner finds that the asserted “technical improvement” directed towards avoiding deterioration of the power storage device is merely set forth in a conclusory manner and is not reflected in claims 1-7 such that it would be apparent to a person of ordinary skill in the art. As disclosed in the Applicant’s Specification, “when the first estimated SOC is less than predetermined value X (YES in S 135), controller 130 sets a vehicle change station and creates a vehicle change plan (S 136) […] although predetermined value X can be set arbitrarily, predetermined value X is set within a range in which it allows a next user to utilize the vehicle immediately or after a short time of charging, and it does not cause deterioration of the power storage device” (pg. 20, lines 19-30). Thus, in view of the Applicant’s Specification, the Examiner finds that the specification merely provides a bare assertion of an improvement without the detail necessary to be apparent to a 

	On pages 6-7 of the Response, the Applicant argues “[a]lthough the Office Action asserts that the limitations are mental processes and commercial interactions […] Applicant respectfully disagrees. This is an improper generalization of the claims, which recite a processor” configured to perform the limitations of the amended claims. Although the amended claims and their limitations are recited as being performed by a processor, the Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (pg. 8, October 2019 Update). Thus, as discussed in further detail on pages 13-14 of this final office action, the limitations of amended claim 1 directed towards setting a vehicle change location, setting a utilization fee based on an analysis of collected information, and generating/displaying a list of plurality of plans are found to recite concepts of mental processes even though they are recited as being performed by a processor, in accordance with the October 2019 Update. In particular, these claim limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). 

	On page 7 of the Response, the Applicant argues “that the claims also provide a technical solution to a technical problem. Accordingly Applicant submits that the claims do not merely recite subject matter relating to the legal or commercial interactions between people. Therefore, Applicant submits […] the claims should be determined patent eligible under Step 2A, Prong 1”. With respect to the Applicant’s argument that the claims provide a technical solution to a technical problem, the Examiner has provided herein the reasons for which claims 1-7 are found to be 

	On page 7 of the Response, the Applicant argues “the claims integrate the abstract idea into a practical application. For example, the claims recite a unique integration of a processor configured to” perform the limitations of the amended claims. The Examiner respectfully disagrees that the integration of a generic processor to perform the limitations of a claim integrate the abstract idea into a practical application. The Examiner notes, “Considerations that may indicate integration include implementing the judicial exception with a particular machine or manufacture […] and applying the judicial exception in some other meaningful way. Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment” (pg. 15, October 2019 Update). The processor recited in claims 1-7 is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Accordingly, the processor is considered to merely be a generic computing tool used to apply the judicial exception and, as such, cannot be considered a particular machine that integrates the judicial exception into a practical application. 

	On page 8 of the Response, the Applicant further argues “the claims are directed to system and methods for improving the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device […] these features are clear integration of the abstract idea into a practical application”. As discussed above on pages 4-6 herein, the purported “technical improvement” directed towards enhancing efficiency of the electric vehicle is - 3 - user can utilize the electric vehicle relatively promptly. The above configuration suppresses a vehicle change location from being set even in such a case” (pg. 3, line 26 – pg. 4, line 2). Thus, the purported improvement directed towards suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value is not considered a technical improvement, as the “improvement” is merely directed toward increasing utilization of a vehicle such that users may utilize a vehicle more promptly and does not reflect an improvement to the functioning of the electrical vehicle itself or any of its technical components.

	On page 8 of the Response, the Applicant argues the following:
	 “The particular implementation recited in the claims provides an unconventional and inventive technical solution that goes significantly beyond an abstract idea […]  the claims overcome the deficiencies by require a particular technique for non-conventionally addressing the challenge of improving the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device”. 
   
	The Examiner respectfully disagrees that the claims recite features or additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. As discussed above, the Examiner finds that the features for “improving the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device” are not found to be reflective of a technical improvement to a technical environment in view of the Applicant’s Specification. Furthermore, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, such as the processor, are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

	On pages 8-9 of the Response, the Applicant argues the following:
	“As claimed, the system solves the technical problem by specifically taking into account the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device by a processor […] these constitute improvements in technology  […] Office asserts that the claim does not impose “meaningful limits” on practicing the abstract idea […] Applicant respectfully disagrees and notes that the claim as a whole […] integrate the alleged abstract idea into a practical application […] Applicant respectfully submits that the Specification provides a technical explanation as to how to implement the invention to solve technical problems, and that the subject matter in the claims itself reflects these improvements”. 

 	As discussed above, the Examiner finds that the features for “improving the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device” are not found to be reflective of a technical improvement to a technical environment in view of the Applicant’s Specification. In particular, the “technical improvement” directed towards enhancing efficiency of the electric vehicle is not considered a technical improvement, as the “enhanced efficiency” is merely indicative of an increased amount of time a vehicle may be utilized by customers by following instructions and does not reflect an improvement to the functioning of the electrical vehicle itself or any of its technical components. Further, the specification merely provides a bare assertion of an improvement (avoiding deterioration of the power storage device) without the detail necessary to be apparent to a person of ordinary skill in the art and, as such, the claims cannot be considered to reflect a technical improvement to a technical field. Further, the “improvement” directed towards suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a 


Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 10-12 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-7 have been fully considered but are moot in view of the amended rejection that may be found starting on page 20 of this final office action. 
	On page 11 of the Response, the Applicant argues that amended claim 1 is not obvious in view of Boss and Ioannou. Further, on page 11 of the Response, the Applicant argues “given that claims 2-5 depend from claim 1, claims 2-5 are not unpatentable by Boss and Ioannou […] Claim 7 is not unpatentable by Boss and Ioannou for at least the reasons presented above with respect to claim 1 […] claim 6 is also not unpatentable by Boss, Ioannou, and Cho for the respective subject matter recited in this claim”. In view of the amendments to claims 1-7, the 
	
Response to Drawings Remarks
	Applicant’s remarks filed on pages 12 of the Response concerning the Applicant’s drawings have been fully considered. Accordingly, the Examiner has reviewed and accepted the drawings, as indicated in the office action summary. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 are directed to a device (i.e. a machine), and claim 7 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-7 recites steps that, under their broadest reasonable interpretations, cover certain methods of 

	Claim 1 recites, in part:
Setting a utilization fee for sharing an electric vehicle […];
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people (see MPEP 2106.04 (a)(2)(II)).

Set the utilization fee;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] Generate and display for selection of at least one plan from a plurality of plans associated with a vehicle change station based on the state of charge. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claims 2-6 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “estimate the utilization fee in each of the first case and the second case”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result 

	Claim 3 recites, in part, “estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and when the first estimated power storage amount is lower than a predetermined value […] set the first vehicle chance location as the vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “in a case where […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and when the second estimate power storage amount is lower than the predetermined value […] set a second vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Claim 5 recites, in part, “in a case where the […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and when the third estimated power storage amount is more than or equal to a threshold value […] set a third vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 6 recites, in part, “when the vehicle change location is set, in a case where the storage amount in a power storage device mounted in a drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value […] set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 
Setting a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people (see MPEP 2106.04 (a)(2)(II)).

Setting the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location, to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] Generate and display for selection of at least one plan from a plurality of plans associated with a vehicle change station based on the state of charge. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites 

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1-6 recite additional elements of a device and a processor. The fee device and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 3 recites the additional element of electric vehicles including power storage device mounted thereon. The recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Claim 7 recites the additional element of a processor. The processor is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Accordingly, the device, processor, and electric vehicles including a power storage device mounted thereon do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-7 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-7 are merely left with a device, processor, and electric vehicles including a power storage device mounted thereon. 
	The device and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the recitation of electric vehicles including a power storage device mounted thereon data are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1-7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-7 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Stilwell et al. U.S. Publication No. 2012/0259669, hereafter known as Stilwell. 

	Regarding claim 1, 
	Boss teaches the following:
	A device for setting a utilization fee for sharing an electric vehicle, the device comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  Further, “persistent storage 208 stores electric vehicle exchange manager 218.” (¶ [0035]) and Data processing system 200 is an example of a computer […] data processing system 200 includes […] persistent storage 208” (¶ [0032]). 
	Thus, Boss teaches a system comprising a computer (equivalent to the device) that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a  device for setting a utilization fee for sharing an electric vehicle.

A processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge;
	Boss teaches “processor to carry out aspects of the present invention” (¶ [0016]); “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238, difference between predicted travel distance and travel destination 240, and number of electric vehicle exchanges for travel destination 242” (¶ [0037]); “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]); “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]); “
	Thus, Boss teaches a computer system (comprising a processor to execute its functions) that is associated with rental electric vehicles and configured to allow users to exchange said Boss teaches a routing module that includes a user travel destination and a predicted travel distance of the vehicle at the current battery charge level. Further, Boss teaches that a user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and the routing module of the system may then determine a location for the user to perform an electric vehicle exchange at a particular station along the route to the user’s travel destination based on a calculation as to whether or not the electric vehicle has sufficient charge to achieve the travel distance(equivalent to a vehicle change location setting unit configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge). 
 
	In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip” (¶ [0041]). 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization fee) penalty for failing to perform a minimum number of exchanges on the user’s trip; equivalent to a first case where the first electric vehicle is changed to the second electric vehicle at a first 

	A processor configured to set the utilization fee;
	Boss teaches “Electric vehicle exchange manager 218 may utilize exchange abuse detection module 230 to detect which users perform electric vehicle exchanges too frequently […] and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price” (¶ [0051]). 
	Thus, Boss teaches a system including a processor and electric vehicle exchange manager that may set an electric vehicle rental price.
	The processor is further configured to generate […] at least one plan from a plurality of plans associated with a vehicle change station based on the state of charge. 
	Boss teaches Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238” (¶ [0037]); “Based on travel destination 236, routing module 220 determines the total travel distance. In addition, routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location which is selected by routing module” (¶ [0038]); “If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic, for example, then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle selection module 222 includes list of available electric 244, list of charging stations 246, available electric vehicle with highest exchange score 248” (¶ [0042]).
	Thus, Boss teaches a routing module configured to generate a list of available electric vehicle/charging stations for performing a vehicle exchange (including available electric vehicle with highest exchange scores) and routing an initial vehicle to a selected location for performing the exchange, where the routing module determines that an initial vehicle is eligible for a vehicle exchange with an available vehicle based on the travel distance and current battery level of the initial vehicle; equivalent to a processor configured to generate at least one plan from a plurality of plans associated with a vehicle change station based on the state of charge. 

	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle being set lower than a second case where a first electric vehicle is not changed), Boss does not explicitly teach the setting of a fee for a first case or second case. 

	However, Ioannou teaches the following:
	In a first case […] the fee setting unit being configured to set the utilization fee to be lower than that in a second case […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The agreement has a penalty provision 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.
	Although Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and selecting a location from the list to perform the exchange, Boss/Ioannou does not explicitly teach a feature for displaying the list of available vehicle/charging stations for performing the vehicle exchange.
Stilwell teaches the following:
	[…] display for selection of at least one plan from a plurality of plans associated with a vehicle […];
	Stilwell teaches “A system and process for the selection, distribution, and display of travel information [….] ancillary services such as car rentals […] may be booked directly from said mobile computing device […] An interactive map allows users to quickly and easily plan routes or alter travel plans on the go” (Abstract); “in FIG. 21, the customer interface process, steps 1-4 provide the ability to: select, change and display “From/To” locations and […] programmatically provide marker locations and display a route-track line between the markers, create a flight, car or hotel reservation and display locations, routings and services while using the map “ (¶ [0095]); “if the user has provided the “From” and “To” locations, the only user interaction is the selection of the car based on system-generated criteria” (¶ [0176]); “system will provide a listing of available rental car agencies specific to the “To” location. Pricing and other information will also be made available to the user.” (¶ [0178]); “system will “Indicate All Cars” listing of available rental car agencies specific to the “To” location.”(¶ [0185]); “computing device adapted to provide an information window to said GUI, wherein said information window includes information on car rental businesses […]  including car rental company name, vehicle availability, and price” (claim 16). 
	Thus, Stilwell teaches a system configured to receive user inputs indicative of a “From” and “To” location, such that the system may provide a user computing device with a listing of available car rental locations associated with the “To” location, allow a user to make a selection from the list, and generate routes for an itinerary based on user selections; equivalent to displaying for selection of at least one plan from a plurality of plans associated with a vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss/Ioannou with the teachings of Stilwell Stilwell, into the system of Boss/Ioannou that is configured to generate a list of available vehicles/ charging stations for a user to perform a vehicle exchange. One of ordinary skill in the art would have recognized that such a modification by incorporating the teachings of Stilwell would enable users from the system of Boss/Ioannou to receive the list of available vehicles/charging station locations for performing a vehicle exchange and given the choice to select a charging station from the list. One of ordinary skill in the art would have been motivated to incorporate such features, as taught by Stilwell, into the system of Boss/Ioannou when one considers that such a modification would result in an “improved system and process which provides an interactive point-to-multipoint digital map for displaying retrieved information and the ability to book the travel while using the interactive digital map” (¶ [0015]), as suggested by Stilwell. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “help the user quickly find mapped locations along routes” (¶ [0098]), as suggested by Stilwell. Further, one of ordinary skill in the art would have recognized that the teachings of Stilwell are compatible with the system of Boss/Ioannou as they share capabilities and characteristics; namely, they are both systems directed towards generating a list of locations to perform vehicle rental services and generating routes for guiding drivers to a selected location. 

	Regarding claim 2, 
	Boss in view of Ioannou/Stilwell teaches the limitations of claim 1. Further, although Boss teaches a computer system with an electric vehicle exchange manager and processor that may set an electric vehicle rental price (¶ [0051]) (equivalent to the processor) and a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number (such as Boss does not explicitly teach that the system is configured to estimate the utilization fee in each of the first case and the second case.

	However, Ioannou teaches the following:
	[…] estimate the utilization fee in each of the first case and the second case.
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision […] The agreement has a penalty provision 15 […] Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to estimating the utilization fee in each of the first case and the second case. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for estimating a first price for renting a vehicle when a provision condition is met by the renter and a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to estimate a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.

	Regarding claim 3, 
	Boss in view of Ioannou/Stilwell teaches the limitations of claim 1. Further, Boss teaches the following:
	The first and second electric vehicles each include a power storage device mounted thereon. 
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, “these electric vehicles may be equipped with multiple battery systems. One battery system may be permanent for the electric vehicle and another battery system may be exchangeable. The permanent battery system may be mounted somewhere inaccessible, but optimal for vehicle weight distribution, whereas the exchangeable battery system may be easily accessible” (¶ [0054]). 

	The device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination” (¶ [0035]). Further,  “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range” (¶ [0039]). 
	Thus, Boss teaches a computer system that is capable of monitoring the current battery level of all registered electric vehicles and may determine if a user’s rented electric vehicle has sufficient battery charge to achieve a predicted range along an inputted route, such that an exchange would not be necessary if the electric vehicle has sufficient battery charge; equivalent to the fee setting device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount.

	When the first estimated power storage amount is lower than a predetermined value, the processor is configured to set the first vehicle chance location as the vehicle change location. 
	Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). Further, “server 104 and server 106 may provide a set of services, such as, for example, an electric vehicle exchange service that manages exchange of electric vehicles or   	
	Thus, Boss teaches a computer system including a routing module that may determine that a user’s rented electric vehicle has insufficient charge to reach an inputted destination and re-route the user to a location to perform an electric vehicle exchange; equivalent to when the first estimated power storage amount is lower than a predetermined value, the vehicle change location setting unit is configured to set the first vehicle chance location as the vehicle change location. 

	Regarding claim 4, 
	Boss in view of Ioannou/Stilwell teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the vehicle change location setting unit sets the first vehicle change location, the device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). 
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an electric vehicle for the exchange with the highest exchange score based on charge levels; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic.

 	When the second estimate power storage amount is lower than the predetermined value, the processor is further configured to set a second vehicle change location.
	Boss teaches “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, Boss teaches “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240. If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]). Further, “Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic […] then routing module 220 may re-route the user 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, the computer system of Boss is configured to monitor current battery levels of all registered electric vehicles and re-route a user to a location to perform an electric vehicle exchange upon determining that an electric vehicle will not make it to the travel destination; equivalent to when the second estimate power storage amount is lower than the predetermined value, the vehicle change location setting unit is further configured to set a second vehicle change location.

	Regarding claim 5,
	Boss in view of Ioannou/Stilwell teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the processor sets the first vehicle change location, the device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). Further, “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]).
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an exchange electric vehicle with more than enough range required to complete the trip for the user; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic. 

	When the third estimated power storage amount is more than or equal to a threshold value, the processor is further configured to set a third vehicle change location. 
Boss teaches “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, “a penalty that illustrative embodiments may impose whenever […] the user returns the electric vehicle with too much battery charge remaining” (¶ [0041]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, Boss teaches that a user may be penalized for returning a vehicle with too much battery charge remaining. Therefore, one of ordinary skill in the art would recognize that the first user who has exchanged their vehicle for a second electric vehicle with more range than required to complete their trip may also be directed to perform a second exchange with another user when one considers that the system is configured to facilitate more than one electric car exchange for the user along their route to their travel destination; equivalent to when the third estimated power storage amount is more than or equal to a threshold value, the vehicle change location setting unit is further configured to set a third vehicle change location.

	Regarding claim 7, 
	Boss teaches the following:
	A method for setting a utilization fee for sharing an electric vehicle, the method comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  
	Thus, Boss teaches a system comprising a computer that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a method for setting a utilization fee for sharing an electric vehicle.

	Setting, by a processor, a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge; and
	Boss teaches “processor to carry out aspects of the present invention” (¶ [0016]); “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238, difference between predicted travel distance and travel destination 240, and number of electric vehicle exchanges for travel destination 242” (¶ [0037]); “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]); “
	Thus, Boss teaches a computer system (comprising a processor to execute its functions) that is associated with rental electric vehicles and configured to allow users to exchange said rental electric vehicles. Further, Boss teaches a routing module that includes a user travel destination and a predicted travel distance of the vehicle at the current battery charge level. Further, Boss teaches that a user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and the routing module of the system may then determine a location for the user to perform an electric vehicle exchange at a particular station along the route to the user’s travel destination based on a calculation as to whether or not the electric vehicle has sufficient charge to achieve the travel distance (equivalent to setting, by a processor, a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge). 

	[…] the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip” (¶ [0041]). 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization fee) penalty for failing to perform a minimum number of exchanges on the user’s trip; equivalent to a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location and setting the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.

	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a case where a first electric vehicle is changed with a second electric vehicle being set lower than a case where a first electric vehicle is not changed with a second electric vehicle), Boss does not explicitly teach the setting of a fee for the two different cases. 

	However, Ioannou teaches the following:
	Setting the utilization fee in a case […] to be lower than that in a case where […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.
Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and selecting a location from the list to perform the exchange, Boss/Ioannou does not explicitly teach a feature for displaying the list of available vehicle/charging stations for performing the vehicle exchange.
	However, Stilwell teaches the following:
	[…] display for selection of at least one plan from a plurality of plans associated with a vehicle […];
	Stilwell teaches “A system and process for the selection, distribution, and display of travel information [….] ancillary services such as car rentals […] may be booked directly from said mobile computing device […] An interactive map allows users to quickly and easily plan routes or alter travel plans on the go” (Abstract); “in FIG. 21, the customer interface process, steps 1-4 provide the ability to: select, change and display “From/To” locations and […] programmatically provide marker locations and display a route-track line between the markers, create a flight, car or hotel reservation and display locations, routings and services while using the map “ (¶ [0095]); “if the user has provided the “From” and “To” locations, the only user interaction is the selection of the car based on system-generated criteria” (¶ [0176]); “system will provide a listing of available rental car agencies specific to the “To” location. Pricing and other information will also be made available to the user.” (¶ [0178]); “system will “Indicate All Cars” listing of available rental car agencies specific to the “To” location.”(¶ [0185]); “computing device adapted to provide an information window to said GUI, wherein said information window includes information on car rental businesses […]  including car rental company name, vehicle availability, and price” (claim 16). 
	Thus, Stilwell teaches a system configured to receive user inputs indicative of a “From” and “To” location, such that the system may provide a user computing device with a listing of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss/Ioannou with the teachings of Stilwell by incorporating a feature for providing a user computing device with a listing of available car rental locations associated with the user’s destination location and allowing a user to make a selection from the list, as taught by Stilwell, into the system of Boss/Ioannou that is configured to generate a list of available vehicles/ charging stations for a user to perform a vehicle exchange. One of ordinary skill in the art would have recognized that such a modification by incorporating the teachings of Stilwell would enable users from the system of Boss/Ioannou to receive the list of available vehicles/charging station locations for performing a vehicle exchange and given the choice to select a charging station from the list. One of ordinary skill in the art would have been motivated to incorporate such features, as taught by Stilwell, into the system of Boss/Ioannou when one considers that such a modification would result in an “improved system and process which provides an interactive point-to-multipoint digital map for displaying retrieved information and the ability to book the travel while using the interactive digital map” (¶ [0015]), as suggested by Stilwell. Further, one of ordinary skill in the art would have been motivated to make such a modification with the purpose to further “help the user quickly find mapped locations along routes” (¶ [0098]), as suggested by Stilwell. Further, one of ordinary skill in the art would have recognized that the teachings of Stilwell are compatible with the system of Boss/Ioannou as they share capabilities and characteristics; namely, they are both systems directed towards generating a list of locations to perform vehicle rental services and generating routes for guiding drivers to a selected location. 
Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Stilwell et al. U.S. Publication No. 2012/0259669, hereafter known as Stilwell, in further view of Cho U.S. Publication No. 20140207498, hereafter known as Cho.  

	Regarding claim 6,
	Boss in view of Ioannou/Stilwell teaches the limitations of claim 1. Further, Boss teaches a computer system configured to select a location for a user to exchange their electric vehicle with another user (¶ [0039]); equivalent to setting a vehicle change location and a drop-off vehicle that is the electric vehicle before being exchanged. However, Boss does not explicitly teach in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.  

	However, Cho teaches the following:
	In a case where a power storage amount in a power storage device mounted in a drop-off vehicle […] is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
	Cho teaches an electric vehicle sharing service system (¶ [0008]) “related to managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an electric vehicle sharing service system that is configured to determine whether a second return condition has been satisfied when a user is returning an electric vehicle, where the second return condition includes determining whether the remaining battery power of the vehicle exceeds a threshold value. If it is determined that the remaining battery power of the electric vehicle exceeds a threshold value, the user may receive a benefit in the form of a discount for the electric vehicle sharing service; equivalent to in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss in view of Ioannou/Stilwell with the Cho by incorporating a feature for determining whether the remaining battery power of a returned electric vehicle exceeds a threshold value and giving the user of the electric vehicle a discount on the electric vehicle sharing service if the remaining battery power of the electric vehicle does exceed the threshold value, as taught by Cho. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the case that a returned electric vehicle is not properly charged, a next EV sharing service using the returned electric vehicle may not be quickly provided, and thereby reducing an entire management efficiency of the electric vehicle sharing service” (¶ [0004]), as suggested by Cho. Thus, by incorporating a feature that rewards users for returning an electric vehicle with a remaining battery charge that exceeds a threshold value, “an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.   Further, one of ordinary skill in the art would have recognized that the teachings of Cho are compatible with the system of Boss in view of Ioannou/Stilwell as they share capabilities and characteristics; namely, they are both systems directed to electric vehicle sharing services. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628